Title: To Thomas Jefferson from Robert R. Livingston, 10 August 1801
From: Livingston, Robert R.
To: Jefferson, Thomas


Dear Sir
ClerMont 10th. Augt 1801
I some time since had the honor to write to you on the subject of some of the appointments in New York on which you had requested my opinion. I apprehended from what you then said, that Bailey had voluntarily withdrawn, which I now find is not the case but that he still retains some expectations of the office, & is supported in his pretentions by Armstrong. which renders what I now have to offer somewhat delicate & which I therefore trust will be considered as perfectly confidential. The removal of Rogers is so much expected, & he falls so clearly within the description of those that you have thought it improper to continue that I think you can hardly avoid displacing him. He is an Englishman, was the whole war within the british lines, a professed & open Royalist, & of no such standing in life as to reflect any honor on the station or the government. Jenkins who I had considered as well-qualified, will be controuler of this State So that two candidates only remain. Baily, the objections to whom you have heard, & which I believe are generally thought to be well founded, & for which I presume you considered him as withdrawn, & Davis. In the appointment of the latter there are the most weighty objections. His present station (that of runner to the bank) his want of that standing in society which reflects honor upon a government. But above all his being absolutly under the influence of  who is considered as having made all the appointments in this State & Connecticut those of any importance being from the most devoted of his friends. The appointment of Davis would be a confirmation of this sentiment, & very disagreeable, not only to the whole mercantile interest, but to the public, the men of all parties would consider it as conclusive evidence of an influence that they are unwilling to see in our councils.
Permit me now Sir to offer to your notice a new candidate that I know to be capable of the duties of the office and who I have reason to believe would be peculiarly agreeable to the mercantile interest, & the old inhabitants of this State. Philip Livingston whom you knew in Congress, & who died at York town was always at the head of the mercantile interest here, & represented it for the greater part of his life in the legislature. His memory is much cherished by the most respectable men among us. With a veiw to this circumstance, he directed that one of his grandsons should be brought up a merchant. Edward Philip Livingston, was accordingly (after obtaining his accademical honors at a very early period in life) sent to England where he continued for some years in the counting house of an eminent merchant, & acquired a knowledge and habit of business without suffering his political prinples to be at all corrupted by it. On his return to America he married my eldest daughter, And as he will inherit with her a considerable landed estate, I thought it improper to permit him to embark it in the hazard of commerce. I wish him however to be employed, and meant to bring him forward in a political line in this State. My compliance with your wishes in going abroad, puts this out of my power, & I propose in case you should not think him useful upon this occasion, to take him with me to France, but as he has already travelled, it would be more pleasing to me to see him esstablished in business at home. I merely submit this hint to your consideration, without pressing, if lyable to the smallest objection, or without designing by it to oppose Mr. Baileys pretentions if you have not already decided on them. I will vouch for the young gents capacity & honor, & I persuade myself that a more unexceptionable appointment can hardly be made in this state, & the more so as it may be offered as a tribute of respect that you have been induced voluntarily to pay to the memory of his grandfather. I will only ask the favor of you to inform me of your determination on this subject as soon as you have come to any. as his remaining here or going with me will depend solely upon it. No person whatever is Acquainted with the subject of this letter, should you be so obliging as to comply with my wishes, I would pray you to make the offer to him directly, by a letter in which
